EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objections to claims 1-18 and 21 for minor informalities are withdrawn in view of the amendments filed 23 August 2021. 
The rejections of claims 1, 2 and 4 under 35 USC 101 and the rejections of claims 1, 17, 18, 20, 21 and 23 under 35 USC § 112 are withdrawn in view of the amendments filed 23 August 2021. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael E. Cox on Wednesday, 08 September 2021.

Claims 1, 18 and 21 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. 

Claim 1. (Currently Amended) A micro-lipo needle device, comprising: 
a main housing configured to provide a cavity, [[which cavity being]] wherein the cavity is configured to [[be communicateble]] communicate with a vacuum source that generates a degree of vacuum to cause a volume of skin and fat to be lifted into the cavity; 
a lancet point needle comprising a point and a butt and defining a passage between the point and the butt; 
a carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis; 
a needle carriage comprising a portion inserted into the portion defining the track and a portion having a surface perpendicular to the longitudinal axis of the carriage housing, the portion having the perpendicular surface affixed to the butt of the lancet point needle, and the affixed lancet point needle having a longitudinal axis parallel with the longitudinal axis of the carriage housing; 
a spring affixed to the perpendicular surface of the needle carriage and an inner surface of [[teh]] the carriage housing proximate the cavity and surrounding the lancet point affixed to the perpendicular surface of the needle carriage; 
a cannula to be inserted through the passage between the point and the butt of the lancet point needle, the cannula having a diameter smaller than a diameter of the passage.  


Claim 18. (Currently Amended) A method of performing micro-liposuction on a subject, [[comrpising]] comprising applying a micro-lipo needle device to the subject, and harvesting a volume of fat tissue from the subject, the micro-lipo needle device comprising: 
a main housing configured to provide a cavity, [[which cavity being]] wherein the cavity is configured to [[be communicateble]] communicate with a vacuum source that generates a degree of vacuum to cause a volume of skin and fat to be lifted into the cavity; 
a lancet point needle comprising a point and a butt and defining a passage between the point and the butt; 
a carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis; 
a needle carriage comprising a portion inserted into the portion defining the track and a portion having a surface perpendicular to the longitudinal axis of the carriage housing, the portion having the perpendicular surface affixed to the butt of the lancet point needle, and the affixed lancet point needle having a longitudinal axis parallel with the longitudinal axis of the carriage housing; 
a spring affixed to the surface of the needle carriage and an inner surface of [[teh]] the carriage housing proximate the cavity and surrounding the lancet point needle affixed to the surface of the needle carriage; 
a cannula to be inserted through the passage between the point and the butt of the lancet point needle, the cannula having a diameter smaller than a diameter of the passage.  
Claim 21. (Currently Amended) A method of fabricating a micro-lipo needle device, comprising: 
providing a design of the micro-lipo needle device comprising a main [[housign]] housing, a lancet point needle, a carriage housing, a needle carriage, a spring, and a cannula, forming the micro-lipo needle device, wherein: 
the main housing configured to provide a cavity, [[which cavity being]] wherein the cavity is configured to [[be communicateble]] communicate with a vacuum source that generates a degree of vacuum to cause a volume of skin and fat to be lifted into the cavity; 
the lancet point needle comprising a point and a butt and defining a passage between the point and the butt; 
the carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis; 
the needle carriage comprising a portion inserted into the portion defining the track and a portion having a surface perpendicular to the longitudinal axis of the carriage housing, the portion having the perpendicular surface affixed to the butt of the lancet point needle, and the affixed lancet point needle having a longitudinal axis parallel with the longitudinal axis of the carriage housing; 
the spring affixed to the surface of the needle carriage and an inner surface of [[teh]] the carriage housing proximate the cavity and surrounding the lancet point needle affixed to the perpendicular surface of the needle carriage; 



Allowable Claims
Claims 1-3, 7, 9-16, 18-19 and 21-22 are allowed.
Reasons for Allowance
Applicant’s arguments filed 23 August 2021 regarding Clark, III; Robert L. et al. (US 20140257272 A1), Persons; Barbara (US 20170049972 A1), Goldenberg, Alec S. (US 20050054947 A1) and Conlan; Bradford A. et al. (US 20160106889 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Clark, the closest art of record, lacks a spring affixed to a perpendicular surface of a needle carriage and an inner surface of a carriage housing and surrounding a lancet point. At most, Clark describes a main housing (Fig. 1C, recessed area 105); a carriage housing comprising a track (Fig. 3A, platform 309 preferably includes guidance track 302); a needle carriage (Fig. 3A, motor controlled cutting module 301); and a lancet point needle (Fig. 3A, cutting blade 303). 
Motivation is lacking to add a spring between cutting module 301 and the wall of recessed area 105, since Clark controls movements of the needle with a motorized module specially designed to interact with guidance track 302 (¶ [0118], Motor operation of cutting module 301 is preferably controlled manually by an electric switch or button 

Also of record, Persons was cited as teaching a medical instrument comprising a needle (the needle 32; hypodermic needle 72); and a cannula configured to be inserted through a bore of the needle (¶ [0067], the objective is to allow the cannula 20 to freely slide concentrically back and forth within the annular space 36 of the needle 32; ¶ [0071], cannula 90). However, Persons does not teach or suggest a carriage housing, needle carriage and main housing. Instead, Persons discloses an integrated injection needle that a surgeon operates manually and independently of a main housing (¶ [0068] In operation, the medical practitioner begins by pushing the distal end 37 of the hypodermic needle 32 with one hand … while, at the same time, holding the syringe 12 with the other hand). 
 
Another cited reference, Slatkine; Michael et al. (US 20060293722 A1), discloses an injection apparatus that inhibits pain signals (¶ [0002], [0023], [0161] FIG. 16, apparatus 160), comprising:
a lancet point needle (¶ [0161], each needle 31); 
a main housing (¶ [0161], cover element 166 of evacuation chamber 169); 
a carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis (¶ [0161], guide track 164); 
a needle carriage inserted into the track (¶ [0161], horizontal bar 161 for holding a plurality of needle applicators 35); and 

However, Slatkine lacks a needle carriage comprising a portion having a surface perpendicular to a longitudinal axis of the carriage housing. At most, Slatkine shows a needle carriage that consists of a horizontal bar (horizontal bar 161) which is arranged parallel to the longitudinal axis of a carriage housing and main housing (guide track 164 and cover element 166). Slatkine also does not teach or suggest a cannula configured to be inserted through the passage of the lancet point needle. 

Also cited in a previous action, Filipi; Charles J. et al. (US 20080275473 A1) discloses a surgical system for gastroplasty (¶ [0004], [0080], device 21), comprising: 
a main housing connected to a vacuum source (¶ [0082], suction chamber 40; ¶ [0084], Vacuum line 45 is connected to an external vacuum source through port 29); and 
a lancet point needle and a needle carriage (¶ [0083], needle head 44 mounted to needle pusher rod 46).
However, Filipi lacks a carriage housing comprising a portion defining a track, a needle carriage comprising a perpendicular surface, and a cannula configured to be inserted through a passage of the needle. Instead, Filipi deploys a needle directly through the main housing (¶ [0085], pusher rod 46 longitudinally projects needle 44 through suction chamber 40). 


Kochamba; Gary S. (US 20070010810 A1) discloses a system for stabilizing tissue then facilitating injection of fluids (¶ [0002], [0010], [0072], device 20), comprising a main housing (¶ [0072], housing 22; ¶ [0073] The area 34 is for receiving the surface 38 of the cutaneous layer 28); a lancet point needle defining a passage (¶ [0072], needle 26); a carriage housing (¶ [0079], needle mounting plate 74); a needle carriage (¶ [0076], needle block 54); and a spring (¶ [0092], biasing means 56 urges the needle plate 74 to a position removed from the proximal end of the housing). 
However, Kochamba lacks a carriage housing comprising a track and a needle having a longitudinal axis parallel with the longitudinal axis of the carriage housing. Instead, Kochamba provides a needle that extends perpendicular to a longitudinal axis of the carriage housing (Fig. 2, needle 26 extends perpendicular to needle plate 74). Kochamba also lacks a cannula configured to be inserted through the passage in the needle, and instead designs the needle to inject a fluid (¶ [0075], expulsion of fluid 32 through the proximal end 36 of the needle 26).

Grundeman, Paul Frederik et al. (US 20050256536 A1) discloses a device for making a cut in a tissue (¶ [0001], [0014], device 1) comprising a lancet point needle defining a passage (¶ [0015], blade 6); a carriage housing comprising a track (¶ [0015], trocar 3); and a needle carriage inserted into the track (¶ [0017], drive 11). However, Grundeman lacks a main housing and instead directly actuates the needle carriage through the carriage housing (Figs. 1, 2, blade 6 and drive 11 move directly through 

Ballakur; Sowmya et al. (US 20100228207 A1) discloses a system for minimally invasive skin treatment (¶ [0003], [0018], [0037]); comprising a main housing (¶ [0037], platform 101; ¶ [0041] FIG. 2A depicts platform 101 in use with a vacuum pressure (suction) applied to a portion of a skin tissue 201); 
a needle and needle carriage (¶ [0037], needle 108 disposed on an injection device 109); 
a carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis (¶ [0038], one or more injection ports 111 may be coupled to the top 103 of platform 101); 
the needle carriage inserted into the track (¶ [0041], Needle 108 … can be inserted through injection port 111 and through entry hole 110); and 
However, Ballakur lacks a spring affixed to a perpendicular surface of the needle carriage and an inner surface of the carriage housing. Instead, Ballakur calls for several embodiments that have only blind openings as carriage housings (Figs. 3-5, 6A-6C). Ballakur does not teach or suggest to arrange a spring around the needle and between the needle carriage and carriage housing. 

Bikovsky; Rafael (US 20080051730 A1) discloses an infusion medium delivery system (¶ [0002], [0042], [0048], system 10) comprising a main housing (¶ [0066], housing structure 44); 

a carriage housing affixed to the main housing and comprising a portion defining a track along a longitudinal axis (¶ [0067], needle carriage 46, a hollow needle or cannula 48); and
a spring affixed to the perpendicular surface of the needle carriage and an inner surface of the carriage housing and surrounding the lancet point affixed to the perpendicular surface of the needle carriage (¶ [0067], bias member 56; ¶ [0095], FIGS. 7 and 8 … second bias member 156). 
However, Bikovsky lacks a cavity being configured to be communicateble with a vacuum source and instead relies on adhesive to secure the device to the patient’s skin (¶ [0055], A suitable adhesive may be employed at the interface between the bottom surface of the base 21 and the patient-user's skin, to adhere the base 21 to the patient-user's skin). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781